Order filed March 11, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00570-CV
                                   ____________

                           BILLY KALLUS, Appellant

                                         V.

                           AUCTION.COM, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-37654

                                     ORDER

      On November 26, 2013, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails to comply with the rules.
See Tex. R. App. P. 38.1(a) and (i). In particular, appellant has failed to provide
adequate citations to the record. Tex. R. App. P. 38.1(i).

      Accordingly, we order appellant's brief filed November 26, 2013 stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P. 38.1.
      If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).

      Submission of the case on the briefs March 20, 2014, is postponed pending
appellant’s filing of a brief that complies with Rule 38. See Tex. R. App. P.
38.9(b).



                                     PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.